Citation Nr: 0412222	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  96-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for athlete's foot.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a low back 
disorder.  

4.  Entitlement to an initial compensable disability rating 
for a traumatic cataract of the left eye.  

5.  Entitlement to an initial compensable disability rating 
for a residual scar of a shell fragment wound of the left 
posterior shoulder.  

6.  Entitlement to an initial compensable disability rating 
for retained metallic fragment and residual scar of a shell 
fragment wound of the right upper lumbar area.  

7.  Entitlement to an initial increased disability rating for 
residuals of an injury to the left knee and left shoulder, 
including degenerative joint disease, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from June 1970 to 
January 1995.  In addition, he had approximately three years 
and one month of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In the decision, the RO denied the issues 
of entitlement to service connection for athlete's foot, 
hearing loss, and a low back disorder.  Also, the RO granted 
service connection and assigned evaluations to the following 
disabilities:  a traumatic cataract of the left eye (0%), a 
residual scar of a shell fragment wound of the left posterior 
shoulder (0%), retained metallic fragment and residual scar 
of a shell fragment wound of the right upper lumbar area 
(0%), and residuals of an injury to the left knee and left 
shoulder, including degenerative joint disease (20%).  

The noncompensable disability ratings assigned to the 
service-connected traumatic cataract of the left eye, 
residual scar of a shell fragment wound of the left posterior 
shoulder, and retained metallic fragment and residual scar of 
a shell fragment wound of the right upper lumbar area, as 
well as the 20 percent disability evaluation awarded to the 
service-connected residuals of an injury to the left knee and 
left shoulder, including degenerative joint disease, are 
based on initial grants of service connection for these 
disabilities.  As such, the entire period associated with 
these service-connected disabilities will be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Consequently, the rating 
issues with regard to these service-connected disorders are 
correctly characterized as listed on the title page of this 
decision.  


REMAND

On a VA Form 9, Appeal To Board Of Veterans' Appeals, which 
was dated on July 14, 1997 and received at the RO on July 15, 
1997, the veteran requested a personal hearing at the RO 
before a Veterans Law Judge.  In a statement subsequently 
dated on March 11, 2004, the veteran's representative noted 
the veteran's hearing request and that the veteran has not 
withdrawn that request.  Because the Board may not proceed 
with an adjudication of the veteran's appeal without 
affording him an opportunity to present testimony at the 
requested hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2003).  

In the substantive appeal which was subsequently received at 
the RO in April 1996, the veteran stated that he continued to 
receive treatment for high blood pressure.  Thereafter, in 
the substantive appeal which was received at the RO in July 
1997, the veteran maintained that he was taking medication 
for high blood pressure.  The matter of entitlement to a 
compensable evaluation for hypertension has not been 
developed for appellate review and is referred to the RO for 
appropriate action.  



Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
personal hearing before a Veterans Law 
Judge at the RO.  All correspondence 
pertaining to this matter should be 
associated with the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


